Citation Nr: 0206176	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  97-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to assignment of an evaluation in excess of 
10 percent for service-connected allergic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to January 
1980, and from January 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 1996 and April 1998 rating decisions by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In a March 1996 rating decision, the RO granted entitlement 
to service connection for a skin condition diagnosed as 
allergic dermatitis.  The RO assigned a noncompensable 
rating, effective November 28, 1994.  The veteran filed a 
notice of disagreement as to the assigned rating in April 
1996, a statement of the case was issued in April 1996, and a 
substantive appeal was received in February 1997.

The tinnitus and hearing loss claims were denied by rating 
decision in April 1998.  A notice of disagreement was 
received in April 1998, a statement of the case was issued in 
May 1999, and a substantive appeal was received in June 1999.

By rating decision in May 1999, the RO increased the 
disability rating for the service-connected allergic 
dermatitis to 10 percent, effective from December 1, 1994.  
The RO also determined that the initial assignment of an 
effective date of November 28, 1994, was in error.  Although 
the RO increased the rating to 10 percent, the issue remains 
in appellate status as the veteran has not limited his appeal 
on that issue to a 10 percent evaluation.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).


FINDINGS OF FACT

1.  Tinnitus noted on two occasions during military service 
was acute in nature and resolved without residual disability.

2.  Any current tinnitus disability was not manifested during 
military service or for many years thereafter, nor is it 
otherwise related to military service.  

3.  In an October 1984 rating action, the Board denied 
entitlement to service connection for bilateral defective 
hearing.

4.  Evidence received since the October 1984 Board decision 
is not, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the claim.

5.  Service-connected allergic dermatitis is manifested by no 
more than eczema with exfoliation, exudation or itching 
involving an exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  A current tinnitus disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The October 1984 Board decision denying entitlement to 
service connection for bilateral defective hearing is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

3.  Evidence received since the October 1984 Board decision 
denying entitlement to service connection for bilateral 
defective hearing is not new and material, and the veteran's 
claim for this benefit has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

4.  The criteria for entitlement to assignment of an 
evaluation in excess of 10 percent for service-connected 
allergic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, National Guard records, private 
treatment notes, and VA examination reports.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations, service connection, and 
reopening previously denied claims.  The discussions in the 
rating decisions, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in April 1974, audiometric testing revealed 
pure tone thresholds, in decibels, as 


follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
20
35
LEFT
40
30
20
25
25

An additional audiometric test was also noted, revealing pure 
tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

35
LEFT
35
30
20

25

A physical profile of 2 was noted for hearing acuity.  
Clinical records demonstrate that the veteran complained of 
ringing in his right ear in January 1975.  The tympanic 
membranes were clear, but the right side was slightly red.  
The veteran's complaints were noted as secondary to an upper 
respiratory infection.  Sudafed was prescribed.  In August 
1977, the veteran complained of tinnitus with decreased 
hearing.  Physical examination revealed serious otitis media 
and Sudafed was prescribed.  An audiological evaluation dated 
in October 1977 revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
25
LEFT
25
20
15
20
25

A report of medical examination dated in September 1979 
revealed a diagnosis of mild high frequency hearing loss 
bilaterally.  Audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

30
LEFT
20
5
5

45

A physical profile of 2 for hearing acuity was also noted.  
An audiological evaluation report dated in December 1979 
indicates that the veteran reported previously being in 
artillery and increased noise exposure.  Audiological 
evaluation was noted as showing pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
45
LEFT
15
15
20
30
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
An assessment of moderate high frequency hearing loss was 
noted.  

A report of examination dated in October 1980 demonstrates 
that the veteran was not recommended for re-enlistment 
because of defective hearing.  A physical profile of 3 for 
hearing acuity was noted.  Audiological evaluated was noted 
as demonstrating pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
30
50
LEFT
30
15
10
65
60

A December 1980 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

40
LEFT
5
0
5

40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

VA treatment records dated in June 1983 indicate that 
audiological evaluation revealed bilateral high frequency 
sensorineural hearing loss.  It was noted that audiological 
testing revealed pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

40
LEFT
5
5
0

45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

In a September 1983 rating decision the RO denied entitlement 
to service connection for hearing loss on the bases that it 
existed prior to service and was not aggravated by service.  
The veteran subsequently perfected an appeal of that 
determination and in an October 1984 decision, the Board 
determined that service connection for bilateral defective 
hearing was not warranted as bilateral defective hearing was 
demonstrated at the time of entry into service and there was 
no increase in basic pathology of the veteran's defective 
hearing during service.

National Guard records received in December 1996 and dated 
from 1990 to 1993 demonstrate the veteran was treated for a 
skin rash in July 1990 diagnosed as severe allergic 
dermatitis with edema.  A report of medical examination dated 
in March 1991 demonstrates that audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
40
LEFT
5
0
0
55
45

A physical profile of 1 was noted for hearing acuity.  A June 
1992 report of medical examination demonstrates that upon 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
10
10
10
20
20

A private treatment record dated in November 1995 
demonstrates treatment for a papular pustular rash.  Initial 
treatment was noted as involving oral Prednisone and current 
treatment was noted as involving lotion.  

In a March 1996 rating action, the RO granted entitlement to 
service connection for a skin condition diagnosed as allergic 
dermatitis, evaluated as noncompensable.  

A private treatment record dated in June 1997 indicates the 
veteran was treated for an allergic skin rash.  

Upon VA examination dated in October 1997, the examiner noted 
that the veteran reported experiencing dermatitis involving 
various areas of the body, particularly the elbows, 
testicles, feet, and knees.  He reported experiencing this 
approximately 50 percent of the time, and that it seemed to 
be worse during warm weather.  The examiner noted the rash 
was not present at that time and it was impossible for him to 
make a complete diagnosis.  

In October 1997, the veteran sought to reopen his hearing 
loss claim.  In an April 1998 rating action, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

Upon VA examination of the skin dated in July 1998, it was 
noted that the veteran had no rashes or lesions at that time.  

In a May 1999 rating action, the RO determined that a 10 
percent evaluation was warranted for the veteran's service-
connected allergic dermatitis.  

Analysis

Service Connection Claim--Tinnitus

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for 
tinnitus is not warranted.  The veteran's service medical 
records demonstrate two complaints of tinnitus during his 
first period of active service.  In January 1975, the veteran 
complained of ringing in his right ear; however, it was noted 
as secondary to an upper respiratory infection.  The veteran 
also complained of tinnitus with decreased hearing in August 
1977.  Physical examination revealed otitis media and Sudafed 
was prescribed.  The remainder of the veteran's service 
medical records and post-service medical records, including 
those records received from the National Guard, are silent 
for any complaints or diagnoses of tinnitus.  The Board notes 
that contrary to the veteran's contentions as expressed in 
his April 1998 notice of disagreement, the August 1977 
clinical record does not demonstrate a finding of permanent 
tinnitus.  Furthermore, subsequent treatment records are 
silent for any complaints related to tinnitus and the 
September 1979 report of medical history indicates that the 
veteran denied experiencing ear trouble.  Tinnitus was also 
not noted on the September 1979 report of medical 
examination.  Likewise, medical records do not demonstrate 
any complaints or findings relevant to tinnitus during the 
veteran's second period of active service in 1991.  

In summary, the evidence does not demonstrate a chronic 
tinnitus disability during military service.  There is no 
continuity of symptomatology since discharge from active 
service to link any current tinnitus to the incidents noted 
during service.  Moreover, it appears that the tinnitus noted 
during service was associated with infections and was acute 
in nature and resolved without any residual disability.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in this 
case the medical evidence of record showing no continuity of 
pertinent symptomatology for a number of years after service 
argues against the need for any VA examination or opinion.  
Assuming that the veteran does now suffer from tinnitus, an 
opinion as to the etiology of such tinnitus would be purely 
speculative given the clear and persuasive evidence that the 
complaints of tinnitus during service were associated with 
acute infections and not related to acoustic trauma as 
claimed by the veteran.

Finally, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

New and Material Claim

A review of the record reflects that entitlement to service 
connection for bilateral defective hearing was denied by the 
Board in an October 1984 decision on the bases that hearing 
loss existed prior to service and was not aggravated by 
military service.  Except as provided in 38 U.S.C.A. § 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7104.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the Board's October 1984 decision 
includes copies of service medical records, private treatment 
records dated in November 1995 and June 1997, VA examination 
reports dated in October 1997 and July 1998, and records from 
the veteran's period of National Guard service, including his 
second period of active service.

The private treatment records dated in November 1995 and June 
1997, and the VA examination reports dated in October 1997 
and July 1998 are new in that they were not previously of 
record.  However, they do not bear directly and substantially 
upon the specific matter under consideration, the incurrence 
or aggravation of bilateral hearing loss during active 
military service.  The private treatment records demonstrate 
treatment for a skin rash, but are silent for any complaints, 
treatment, or diagnoses related to hearing loss.  Likewise, 
the October 1997 and July 1998 VA examination reports refer 
only to a reported skin disability and are silent for any 
complaints, treatment, or diagnoses related to hearing loss.  
This evidence does not demonstrate the incurrence or 
aggravation of a hearing loss disability during active 
military service.  Thus, the newly submitted evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that bilateral hearing loss was incurred in or aggravated 
during active military service, or is other attributable to 
military service.  See 38 C.F.R. § 3.156(a).  

In support of his claim, the veteran has submitted copies of 
service examination reports dated in April 1974, September 
1979, and October 1980.  The veteran also submitted copies of 
clinical records dated in April 1975 and August 1977.  These 
records are duplicative of those already of record and 
considered by the Board in the October 1984 decision.  Thus, 
this evidence is not new and material.  See 38 C.F.R. 
§ 3.156(a).

National Guard records received since the Board's October 
1984 decision are new in that they were not previously of 
record.  However, they do not bear directly and substantially 
upon the specific matter under consideration, which is the 
incurrence or aggravation of bilateral hearing loss during 
active military service.  The records demonstrate treatment 
for contact dermatitis in July 1990.  The records also 
reflect reports of audiometric evaluations conducted in March 
1991 and June 1992.  The March 1991 audiometric evaluation 
demonstrates findings that are fairly consistent with those 
noted during the veteran's active period of service from 1974 
to 1980 and already considered by the Board.  Thus, that 
evaluation does not demonstrate an increase in severity of 
bilateral hearing loss during active military service.  
Likewise, the June 1992 audiometric evaluation findings are 
fairly consistent with those noted during the veteran's 
periods of active service and do not demonstrate an increase 
in severity of bilateral hearing loss during active service.  
The Board notes that the veteran's last period of active 
service ended in May 1991 and the June 1992 audiometric 
evaluation was not conducted during a period of active 
service.  In summary, these audiological evaluations document 
findings consistent with those noted during service and 
already considered by the Board, but do not provide any new 
evidence to demonstrate that the veteran's preexisting 
hearing loss underwent an increase in severity during his 
periods of active military service.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
as it does not tend to show that bilateral hearing loss was 
aggravated by active military service or is otherwise 
attributable to active service.  See 38 C.F.R. § 3.156(a).  

Increased Rating Claim

The present appeal involves the veteran's claim that the 
severity of his service-connected skin disability warrants 
assignment of a higher disability rating.  As noted in the 
introduction, the RO initially assigned a noncompensable 
rating, but later changed the initial rating to 10 percent.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected allergic dermatitis is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806, which provides for a 
10 percent evaluation for eczema with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent evaluation.  

After reviewing the evidence, the  Board concludes that the 
criteria for an evaluation in excess of 10 percent have not 
been met.  A VA examination in October 1997 found no rash 
present, although the examiner did report that the veteran 
claimed that the rash was worse during warm weather.  The 
veteran was then scheduled for a summer examination in July 
1998, but no rashes or lesions were noted at that time 
either.  In other words, appropriate action was taken to 
attempt to have the veteran examined during the time period 
which he claimed his skin disorder was active.  Ardison v. 
Brown, 6 Vet. App. 405 (1994).

Although the July 1998 examination also showed no active skin 
rash, the RO nevertheless felt that a change in the assigned 
rating from noncompensable to 10 percent was warranted in 
light of other evidence showing a rash during reserve duty as 
well as a private medical record showing treatment for a 
rash.  The RO's action in assigning a 10 percent rating 
appears to acknowledge the veteran's report of periodic 
flare-ups of his skin condition requiring the use of itch 
relief medication, particularly during the summer months.  
However, the record does not include any persuasive evidence 
of constant exudation or itching, extensive lesions, marked 
disfigurement, ulceration, crusting, systemic or nervous 
manifestations, or an exceptionally repugnant condition so as 
to warrant a rating in excess of the current 10 percent.  In 
the absence of any such evidence, the Board is compelled to 
conclude that the veteran's service-connected allergic 
dermatitis is manifested by no more than eczema with 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, and the criteria for an evaluation 
in excess of 10 percent have not been met.  

The Board notes that it has considered all of the evidence, 
to include service medical records and post-service medical 
records as well.  A disability evaluation in excess of 10 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's decision in 
Fenderson.

With regard to this issue, there is not such a state of 
balance of the positive evidence with the negative evidence 
to warrant a favorable decision under 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

